[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This is an action for personal injuries arising out of a motor vehicle accident, in which the defendant Rosemary Monroe is sued as owner of one automobile, operated by her son Shawn. The complaint alleges the motor vehicle was maintained as a family car and that Shawn operated the automobile under the general authority of Rosemary.
Defendants have moved for summary judgment on the basis that their affidavits indicating that Shawn had no such authority conclusively rebuts the family car presumption under Sec. 52-182 Conn. Gen. Stat.
The existence and scope of permission to use an automobile is a matter peculiarly within the knowledge of defendants. Any rule that testimony of theirs contrary to the existence of such permission overcomes the presumption, would seem to operate unfairly. Sutphen v. Hagelin, 32 Conn. Sup. 158 (1975). The presumption is not ousted simply by the introduction of evidence to the contrary, Cooke v. Nye, 9 Conn. App. 221 (1986). Whether the family car doctrine applies remains a disputed material question of fact.
Motion for Summary Judgment denied.
WAGNER. J.